Citation Nr: 1522522	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-09 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy, to include as secondary to the Veteran's service-connected lumbar spine disability, claimed as sciatica and pain to the buttocks and legs.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for instability of the left knee.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran was contacted in order to determine whether she wished to have a Board hearing.  That letter noted that the claims file contained a June 2014 statement from her representative indicating that the Veteran wanted a Board hearing and an April 2013 VA-9 substantive appeal form which indicated that she did not want a hearing before the Board.  In April 2015, the Veteran withdrew her request for a hearing.

Of note, with her April 2015 correspondence, the Veteran submitted additional evidence in support of her claim to the Board.  38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  As the Veteran's substantive appeal was filed in April 2013 and the Veteran did not explicitly request that the AOJ review the additional evidence, the evidence is properly before the Board for initial review.

As discussed below, the Board has assumed jurisdiction of the claim of service connection for PTSD pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement (NOD) with respect to this issue.

The issues of entitlement to service connection for PTSD and entitlement to an increased rating for instability of the left knee and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current radiculopathy disability.  


CONCLUSION OF LAW

The criteria for service connection for radiculopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, the Veteran has not indicated, and the evidence does not demonstrate, that she is in receipt of disability benefits from the Social Security Administration.

The Veteran was provided VA medical examinations in March 2010 and December 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background 

The Veteran asserts that she has radiculopathy secondary to her service-connected lumbar strain with degenerative disc disease, L3-L4 and L4-L5 foraminal disc bulges and an annular tear posterior to the L4-L5 intravertebral disc.

Service treatment records include the Veteran's reports of pain in the lower back radiating to the buttocks.  The Veteran's June 2000 report of medical examination for the purpose of separation from service demonstrated a normal neurological examination.  

Post-service treatment records include private treatment notes from Dr. A.A. dated from October 2006 to July 2006.  Testing during that period revealed equal reflexes and muscle strength as well as a negative straight leg raise.   Diagnoses included bilateral sacral neuralgia and dorsal median neuralgia.  The Veteran is shown to have received bilateral sacroiliac joint injections and bilateral L5-S1 vertebrae facet blocks to reduce pain.  

The evidence includes a prescription slip from Dr. S.S. at the VA medical center for an ergonomic chair for sciatica.

Private treatment notes from Dr. J.C. dated from February 2008 to April 2008 noted the Veteran's complaints of radiating pain from the low back to the buttocks.  Physical examination revealed grossly intact cranial nerves.  Deep tendon reflexes were normal, motor and sensory testing was normal, and straight leg testing was normal.  A diagnosis of sciatica was provided.

A June 2008 VA medical center magnetic resonance imaging (MRI) report of the lumbar spine noted a history of chronic lumbar back pain with left sided sciatic symptoms.  The Veteran's MRI revealed no evidence of stenosis or neural foraminal narrowing, however it was noted that bulges in the Veteran's L3-L4 and L4 to L5 discs could cause nerve irritation.  

A July 2008 VA medical center neurosurgery consultation note demonstrated normal motor examination and normal sensory examination.  The attending physician stated that there was no evidence to suggest that the Veteran would benefit from neurosurgical therapy.  A July 2008 electromyography (EMG) test was normal, it was noted that there was no evidence of left or right lumbar or sacral radiculopathy.  

In March 2010, the Veteran underwent a VA examination of the spine.  During her examination the Veteran reported radiation of pain from her spine into the left buttock.  Testing revealed a completely normal detailed motor examination.  The VA examiner stated that there was no objective evidence of radiculopathy.  

The Veteran had a second VA examination in December 2012.  The Veteran reported a sharp low back pain which radiated down to her left mid-calf.  Reflex testing was normal, sensory examination was completely normal and straight leg tests were negative.  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No other neurologic abnormalities to include bowel or bladder problems were noted.  

Following physical examination of the Veteran and a review of the Veteran's claims file, the examiner stated that there was no objective evidence of radiculopathy.  The examiner explained that sciatica was a layman's term to describe pain which radiated along the path of the sciatic nerve and its branches from the lower back to the buttock and leg.  The examiner described sciatica as a subjective symptom and noted that it was not a precise diagnosis nor was it quantifiable.  The examiner stated that it was a term loosely used when what was actually meant was radiculopathy.  He noted that there was no objective evidence of lumbar radiculopathy on examination as the Veteran's motor strength and reflexes were normal and symmetric and there was no evidence of muscle atrophy or trophic change of the lower extremities on examination.  

A September 2014 private treatment note from Dr. S.B. noted the Veteran's reports of radiating pain from the back to the hips.  A neurological disability was not diagnosed.

Analysis

Although the evidence demonstrates symptoms of pain radiating down the Veteran's back in service and thereafter, here, the most probative evidence demonstrates that the Veteran does not have a neurological disability which is related to her service or to a service-connected disability.

The Board notes that the Veteran has received diagnoses of sciatica, however, when considering the totality of the evidence, the evidence demonstrating no clinical findings of a neurological disability are found to outweigh evidence that suggests that such a disability exists.

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Here, the evidence includes diagnoses of neuralgia and sciatica.  Significantly, however, these diagnoses are not supported by clinical findings.  Dr. A.A. and Dr. J.C. are shown to diagnose neuralgia and sciatica but there is no evidence that such diagnoses were based on any neurological findings.  Dr. S.S. is shown to have diagnosed the Veteran with sciatica for the purpose of prescribing an ergonomic chair, but VA medical center findings demonstrate no neurological disability found on any clinical testing, including EMG testing.  Thus, these diagnoses appear to be based on the Veteran's reports of radiating pain as opposed to clinical testing.  The Board notes that the schedular rating criteria for lumbar spine disabilities includes complaints of radiating pain, to include pain radiating into the lower extremities.  A separate evaluation for radiating pain is only warranted if there is evidence of pathology causing the radiating pain, such as radiculopathy or sciatic nerve impairment.  Neither radiculopathy nor sciatic nerve impairment have been shown despite extensive testing.  Both of the Veteran's VA examiners and neurological experts at the VA medical center found no diagnosable neurological condition.  As these findings are informed by the totality of the evidence as well as the most extensive testing for a neurological condition, they outweigh the findings of physicians who diagnosed the Veteran based on her recitation of symptoms alone.  The Board has considered the Veteran's complaints of radiating pain into her lower extremities; however, the Board finds the clinical testing results showing no neurological impairment and specifically ruling out both sciatica and radiculopathy to be more probative than the Veteran's lay assertions and the diagnoses of sciatica and radiculopathy based on the Veteran's subjective complaints.

As noted above, pain alone is not a disability which warrants service connection.  Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, as noted above, radiating pain is a symptom considered in the schedular rating criteria for the Veteran's lumbar spine disability, absent a separate underlying neurological disability causing the pain, which is not found in this instance.  

Because the Board finds the objective test results ruling out sciatica or radiculopathy to significantly outweigh the diagnoses of sciatica and radiculopathy based on the Veteran's subjective complaints, the preponderance of the evidence is against the claim for service connection for radiculopathy.  There is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for radiculopathy is denied.


REMAND

A May 2014 VA medical center record and an April 2015 buddy statement demonstrate that the Veteran's left knee disability may have increased in severity since her last, December 2012, VA examination.  A new VA examination is in order.

Additionally, in November 2013, the RO denied service connection for posttraumatic stress disorder (PTSD).  In October 2014, the Veteran submitted a notice of disagreement (NOD) to the initial rating.  A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2014).  Because the NOD placed the issue in appellate status, this issue must be remanded for the AOJ to render an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Finally, the Board notes that in April 2015, the Veteran indicates that "No one will hire me" and she appears to relate this issue to her service-connected disabilities.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the issue of whether the Veteran can obtain and maintain substantially gainful employment has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  Therefore, this issue has been included on the title page.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice regarding establishing entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Issue a statement of the case (SOC) with regard to the issue of entitlement to service connection for PTSD.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if a timely substantive appeal is filed.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected left knee instability.  

The claims file, including the electronic VA treatment records, should be reviewed in conjunction with the examination.

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected disabilities.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


